Citation Nr: 0921885	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-22 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sarcoidosis. 

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from March 1979 to March 1982.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In July 2004, the RO determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for sarcoidosis.  In July 
2007, the RO denied a claim for a compensable evaluation for 
service-connected bilateral hearing loss.  

In September 2007, and April 2009, the Veteran was afforded a 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 2000, the RO 
determined that new and material evidence had been presented 
to reopen a claim for service connection for sarcoidosis, but 
denied the claim. 

2.  The evidence received since the RO's November 2000 
decision denying the Veteran's claim for service connection 
for sarcoidosis, which was not previously of record, and 
which is not cumulative of other evidence of record, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The Veteran's sarcoidosis was not manifested during 
service, or to a compensable degree within one year of 
separation from service.   

4.  The Veteran has no more than level I hearing in his left 
ear, and no more than level I hearing in his right ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's November 2000 decision which determined that new and 
material evidence had been presented to reopen a claim for 
service connection for sarcoidosis; the claim for sarcoidosis 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).   

2.   The Veteran's sarcoidosis is not related to his service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

3.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that new and material evidence has been 
presented to reopen his claim for service connection for 
bilateral hearing loss.  

In November 1992, the RO denied a claim for service 
connection for sarcoidosis.  The RO notified the Veteran of 
this denial of his claim in a letter dated in December 1992.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.   

The Veteran subsequently filed to reopen his claim on two 
occasions, in rating decisions, dated in October 1998, and 
November 2000.  In November 2000, the RO determined that new 
and material evidence had been presented to reopen the claim, 
but then denied the claim.  The RO's decisions became final.  
Id.  

In May 2004, the Veteran filed to reopen his claim.  In a 
July 2004 rating decision, the RO denied the claim.  The 
Veteran has appealed this decision.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for sarcoidosis, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.    

The most recent and final denial of this claim was in 
November 2000.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's November 2000 
decision included the Veteran's service treatment records, 
which did not show any treatment for sarcoidosis.  

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated between 1984 and 1997.  This 
evidence showed treatment for a variety of symptoms, with 
notations of sarcoidosis beginning in January 1984.  A 
statement from R.M., M.D. (hereinafter "Dr. M"), dated in 
September 1984, noted that when chest X-rays taken in January 
and March of 1983 were compared, there was "development of 
marked hilar adenopathy and also possible some right 
peritracheal adenopathy, although this is difficult to 
evaluate on this underpenetrated film."  There were also 
some vague nodular densities that were felt to be due to 
underpenetration of the film.  He stated that a July 1984 
chest X-rays showed clear lungs, with bilateral hilar 
adenopathy and possibly some minimal right peritracheal 
adenopathy.  

At the time of the RO's November 2000 decision, there was no 
competent evidence to show that sarcoidosis was related to 
the Veteran's service, or that it was manifested to a 
compensable degree within one year of separation from 
service.  

The evidence received since the RO's November 2000 decision 
consists of VA and non-VA reports, dated between 1999 and 
2008.  Overall, this evidence shows continued treatment for 
sarcoidosis.  

A statement from G.F.F., M.D., dated in June 2004, shows that 
the physician stated that he had reviewed over 60 pages of 
medical records, as well as VA proceedings.  He stated, 
"Based on the review of records and X-ray reports, I feel 
with a reasonable medical certainty the [the Veteran's] 
sarcoidosis manifested itself with an abnormal chest X-ray 
between January 1983 and March 1983."  

A VA respiratory examination report, dated in May 2005, shows 
that the examiner noted the following: a radiology report 
from Dr. M, included a review of multiple outside films; a 
January 1983 X-ray was normal; a March 1983 chest X-ray 
showed hilar adenopathy, possible right peritracheal 
adenopathy, and possibly vague nodular densities; there was 
underpenetration of the film; the original March 1983 X-ray 
is not of record; if Dr. M's September 1984 report was 
accepted as credible, "then more likely than not his 
sarcoidosis was manifest in March 1983."  

This evidence, which was not of record at the time of the 
November 2000 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  This evidence includes 
two competent opinions which indicate that the Veteran was 
shown to have had sarcoidosis within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  The Board 
therefore finds that the submitted evidence raises a 
reasonable possibility of substantiating the claim, and the 
claim is therefore reopened.  

The claim for service connection for sarcoidosis having been 
reopened, the Board will now analyze the claim on a direct 
and presumptive basis.  In this regard, no prejudice accrues 
to the appellant with such an analysis, as the RO has 
indicated that it reopened this claim and adjudicated it on 
the merits.  See Statement of the Case (SOC), dated in June 
2005.  Contrary to the June 2005 SOC, subsequently issued 
supplemental statements of the case indicated that the claim 
was denied because new and material evidence had not been 
submitted.  However, and in any event, the RO has provided 
the Veteran with the relevant criteria for service connection 
on a direct and presumptive basis.  Id.; see also 
Supplemental Statement of the Case, dated in July 2008.  

In addition, the Veteran's oral and written testimony clearly 
indicates knowledge of the criteria for service connection.  
See e.g., Veteran's claim, received in May 2004; September 
2007 hearing transcript.  Furthermore, on multiple occasions 
between 2007 and 2009, the Veteran has indicated that he has 
no additional evidence to submit.  As such, the Board finds 
that there have been no notice errors that have resulted in 
any prejudice to the appellant or affected the essential 
fairness of the adjudication.  A review of the claims files 
clearly indicates that Veteran knows what is required in this 
case.  The Veteran has had this claim denied on three 
previous occasions, and over the many years that his current 
claim has been on appeal, he has clearly indicated that he 
knows what is required to prevail.  The Board therefore 
concludes that a decision on the merits at this time does not 
prejudice the appellant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

As previously stated, the Veteran's service treatment records 
do not show any treatment for sarcoidosis.  The post-service 
medical evidence consists of VA and non-VA reports, dated 
between 1983 and 2008.  This evidence shows that two 
physicians, the VA physician who wrote the aforementioned May 
2005 opinion, and Dr. G.F.F., have both indicated that the 
Veteran's sarcoidosis was medically identifiable no sooner 
than at the very end of the presumptive period, i.e., in 
March 1983.  A review of their opinions shows that they 
relied upon the September 1984 report of Dr. M.  Dr. M's 
report shows that his conclusion, that sarcoidosis was 
present as of March 1983, was based on a discussion of two X-
ray reports.  In other words, Dr. M's conclusion does not 
appear to have been based on any evidence showing any 
symptomatology, treatment (to include medication regimes), or 
pulmonary function tests, which could provide a basis for 
finding that the Veteran's sarcoidosis was manifest to a 
compensable degree under the applicable diagnostic codes.  

In fact, the only medical records dated during the 
presumptive period consist of two summaries of treatment from 
P.J.W., M.D., which cover treatment provided between June 
1976 and July 1984.   These records show that between March 
1982 and March 1983, the Veteran received one treatment for 
bronchitis, on June 1, 1982, and one treatment for acute 
pharyngitis in October 1982.  

The following diagnostic codes are relevant to this issue:

Under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6846, a 
noncompensable disability rating is provided for a disability 
manifested by chronic hilar adenopathy with stable lung 
infiltrates without symptoms or physiologic impairment.  Or 
rate active disease or residuals as chronic bronchitis (DC 
6600) and extra-pulmonary involvement under the specific body 
system involved. 

The next higher disability rating of 30 percent requires 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  Id.  

Under 38 C.F.R. § 4.97, DC 6600 (2008), a 10 percent 
disability rating is warranted for chronic bronchitis for 
forced expiratory volume in 1 second of (FEV-1) of 71 to 80 
percent predicted, or; a ratio of forced expiratory volume in 
1 second to forced vital capacity (FEV-1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  

The Board finds that the claim must be denied.  The opinions 
of the May 2005 VA examiner, and Dr. G.F.F., both indicate 
that the Veteran's sarcoidosis was present as of March 1983, 
and therefore it was present within one year of separation of 
service.  Both of these opinions are based on Dr. M's 
discussion and comparison of chest X-ray reports, taken in 
January and March of 1983 (although these X-ray reports are 
not of record, the Board has no basis to question Dr. M's 
statements).  

The Veteran had active service from March 1979 to March 1982 
and there is nothing to indicate that the problem began in 
service.  The critical issue in this case in the presumptive 
period (one year following service).  However, presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.309 requires 
not just the presence of a disability within one year of 
separation from service, they require that the disability be 
manifested to a compensable degree.  In this case, the 
evidence dated within one year of separation from service 
indicates that the Veteran's sarcoidosis was manifested by X-
ray evidence of hilar adenopathy, possible right peritracheal 
adenopathy, and possibly vague nodular densities.  However, 
he was not formally diagnosed with sarcoidosis during this 
time, and there is no evidence to show that sarcoidosis was 
manifested by pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  

With regard to the possibility that compensable 
manifestations of sarcoidosis existed, other than under DC 
6846, upon which a grant of presumptive service connection 
may be based, Dr G.F.F.'s June 2004 opinion states that the 
Veteran's symptoms continue to be manifested by flares with 
rash and uveitis requiring intermittent treatment.  However, 
the evidence is insufficient to show that the Veteran had 
skin or eye symptoms due to sarcoidosis that were manifested 
to a compensable degree.  Specifically, the Veteran is shown 
to have received one treatment for bronchitis, in June 1982.  
However, there are no pulmonary function tests of record 
during the time period in issue, and the Veteran's singular 
treatment for bronchitis in June 1982 is insufficient to show 
that he had bronchitis that was manifest to a compensable 
degree.  The June 1982 reports merely note that the Veteran 
had complained of abdominal pain, and a "cold," and that he 
had been given medications that included E-Mycin and Entex.  
Nor Dr. P.J.W.'s reports relate the Veteran's June 1982 
treatment for bronchitis to any previous or subsequent 
respiratory symptoms within the time period in issue.  

With regard to skin symptoms, and eye symptoms, a VA opinion, 
dated in May 2006, shows that the physician noted that the 
Veteran was treated for calluses on his hands during service 
in January 1982 (characterized as "punctuate keratoses" in 
the Veteran's service treatment report).  However, the 
physician stated that the information in the service 
treatment reports was "extremely limited," and stated that 
he was therefore unable to provide an opinion as to whether 
or not the skin symptoms treated in 1982 were related to 
sarcoidosis.  Furthermore, there is no record of treatment 
for skin symptoms, or eye symptoms, dated between March 1982 
and March 1983.  The earliest evidence of treatment for skin 
symptoms, and eye symptoms, is dated in July 1984.  See Dr. 
P.J.W.'s reports; July 1984 report from Dr. M.C.  

Simply stated, this problem began shortly after service, but 
after service (with no connection to a problem during 
service), providing no basis to grant the claim. 

Finally, there is no competent opinion of record to show that 
sarcoidosis was manifest during service, or that the Veteran 
had residuals of sarcoidosis, to include a skin disorder, an 
eye disorder, a respiratory disorder, or any other disorder 
due to sarcoidosis, that were manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

In reaching this decision, the Board has considered a number 
of the articles submitted in support of the claim, which 
indicate that the symptoms of sarcoidosis can mimic those of 
bronchitis, and that arriving at a diagnosis may be a time-
consuming process.  In this regard, the Board is not 
disputing the fact that the Veteran had symptoms of this 
problem within one year after service, simply that these 
symptoms were not compensable symptoms that would indicate 
the problem began during service.  There is also nothing to 
indicate that the problem started in service or was caused by 
a problem or injury from service. 

The Board has determined that service connection is not 
warranted for sarcoidosis, and the Board finds that overall, 
this literature is so general in nature, and nonspecific to 
the appellant's case, that the Board affords it little 
probative weight, as none of it discusses generic 
relationships to such a degree of certainty that, under the 
facts of this case, they provide sufficiently probative 
medical evidence demonstrating a causal relationship between 
this Veteran's sarcoidosis and service, to include on a 
presumptive basis, to warrant a grant of the claims.  See 
e.g., Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In 
this regard, the Board has discussed the lack of medical 
evidence dated during the year following the Veteran's 
separation from service.  Accordingly, the claim for service 
connection must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that 
sarcoidosis was caused by service many years ago, to include 
the argument that it was manifested to a compensable degree 
within one year of separation from service.  In this case, 
when the Veteran's service treatment reports, and post-
service medical records are considered (which indicate that 
the Veteran was not treated for sarcoidosis during service, 
and that sarcoidosis was not manifest to a compensable degree 
within one year of service), the Board finds that the medical 
evidence outweighs the Veteran's contention that he has 
sarcoidosis that is related to his service.  There is simply 
nothing to indicate that the Veteran has a problem related to 
his military service or caused by his military service, even 
when you consider the medical evidence that supports the 
Veteran's claim, and significant evidence against this 
finding. 

The Veteran asserts that he is entitled to a compensable 
evaluation for his bilateral hearing loss.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In September 2005, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensable.  There 
was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002).  

In July 2006, the Veteran filed his claim.  In July 2007, the 
RO denied the claim.  The Veteran has appealed.  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test. The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

The claims file includes VA progress notes which show 
occasional treatment for hearing symptoms, to include being 
issued hearing aids in June 2006.  

A VA audio examination report, dated in June 2006, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
30
40
LEFT
N/A
25
30
35
55

These results show an average decibel loss of 31.25 in the 
right ear and 36.25 in the left ear.  Speech recognition 
ability was 96 percent, right ear, and 100 percent, left ear.  
The diagnosis was mild moderate sensorineural hearing loss in 
both ears.  

A VA audio examination report, dated in August 2006, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
35
45
LEFT
N/A
25
30
35
55

These results show an average decibel loss of 34 in the right 
ear and 36 in the left ear.  Speech recognition ability was 
94 percent, bilaterally.  The diagnosis was mild moderate 
sensorineural hearing loss in both ears.  

A VA audio examination report, dated in August 2008, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
25
40
50
LEFT
N/A
25
25
40
55

These results show an average decibel loss of 35 in the right 
ear and 36 in the left ear.  Speech recognition ability was 
94 percent, bilaterally.  The diagnosis noted mild moderate 
sensorineural hearing loss in both ears.  

Based on the foregoing, the Board finds that a compensable 
rating for hearing loss is not warranted.  The test results 
all show that the Veteran's hearing in the left ear, and the 
right ear, is consistent with no more than level I hearing.  
See 38 C.F.R. § 4.85.  As such, a compensable rating is not 
warranted.  Id., Tables VI and VII.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.   

In reaching this decision, the Board emphasizes that service-
connected hearing impairment disability ratings are derived 
by a mechanical application of the rating schedule.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
Board has also considered the adequacy of the Veteran's 
examinations, and that an opinion on the effects of hearing 
loss on daily functioning may be required in a case where the 
issue of an extraschedular evaluation has been raised.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
However, the Veteran has not raised the issue of an 
extraschedular evaluation, nor does the evidence suggest that 
an such an opinion is warranted in this case.  In this 
regard, a decision of the Social Security Administration 
(SSA) shows that the SSA determined that the Veteran was 
disabled as of July 2007, with a primary diagnosis of "supra 
ventricular tach/ICD inplace," and a secondary diagnosis of 
sarcoidosis.  The evidence, overall, strongly suggests that 
the examination reports are adequate in evaluating the nature 
and extent of the Veteran's disability. 

In deciding the Veteran's claim, the Board has considered the 
determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  As noted above, the Board does not 
find evidence that the Veteran's bilateral hearing loss 
evaluation should be increased for any separate period based 
on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran 
had a worsening of his bilateral hearing loss disability such 
that a compensable rating is warranted.  


Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2004, July, September and November 
of 2006, December 2007, and February and June of 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and records from the SSA.  With 
regard to both claims, the Veteran has been afforded 
examinations.  With regard to the service connection claim, 
an opinion has been obtained.  To the extent that this 
opinion did not discuss whether or not the Veteran's 
sarcoidosis was manifested to a compensable degree, the Board 
has discussed the evidence dated during the presumptive 
period in detail.  The evidence dated during the presumptive 
period shows the following: the Veteran was treated for 
bronchitis on one occasion; there are no reports showing any 
other relevant symptomatology or treatment (to include 
medication regimes); there is no evidence of treatment for 
skin or eye symptoms; and there are no pulmonary function 
tests; there were changes between X-rays, taken in January 
and March of 1983, which were subsequently determined to 
indicate that the Veteran had sarcoidosis as of March 1983.  
The Board therefore finds that there is sufficient competent 
medical evidence on file for the VA to make a decision on the 
claim on a factual basis.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for sarcoidosis is 
reopened.  

Service connection for sarcoidosis is denied.

A compensable evaluation for service-connected bilateral 
hearing loss is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


